198 Md. 653 (1951)
80 A.2d 614
WALKER
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. 37, October Term, 1950.]
Court of Appeals of Maryland.
Decided May 16, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus by Judge Moser of the Supreme Bench of Baltimore City. The application asserts that the petitioner was denied counsel by the trial court, that he was denied the right to have a witness testify in his behalf, that his sentence in the police court had been for one year, and, on appeal, he was sentenced in the Criminal Court of Baltimore for eighteen months. It is also stated that there was some action taken by the Department of Parole and Probation in the case, but the record does not disclose just what this action was. Such action was, of course, in the discretion of that Board, in the absence of circumstances which would make it reviewable, and no such circumstances are shown.
Petitioner was convicted for a charge of assault. He does not allege that he was unable to employ counsel of his own, or that he asked the court to appoint counsel for him. It appears from the record that he wished to have the State call a witness at the trial in the Criminal Court, who had testified in his favor in the police court. The court declined to require this to be done, although it is not shown that the court denied the petitioner the right to call this witness in his own behalf.
There is nothing in the record to justify the granting of the writ of habeas corpus, and therefore, the application will be denied.
Application denied with costs.